VAN BRUNT, P. J.
This action was brought to recover a sum alleged to be due from the defendant to the plaintiff upon an alleged contract. It was strictly in its nature an action by a broker to recover commissions alleged to have been agreed upon. The contract sued upon was made by one Dodge, as the president of the defendant, with the plaintiff. It was conceded upon the trial, and the court so charged the jury, that the president of the company had no power to make this contract on behalf of the corporation, and that it was necessary, in order that the same might be binding upon the corporation, that it should be either directly or indirectly confirmed by the board of directors; and the jury were further instructed that the corporation might, with full knowledge of the facts, ratify the action of the president, which in its inception was not binding upon them, and that, if the directors of the company received the fruits of any contract obtained through the instrumentality of the plaintiff, they were liable, whether those fruits turned "out to be of value or not. The defendant raised the point, upon the termination of the plaintiff’s case, and also upon the completion of all the evidence of the case, and before the same was submitted to the jury, that there was no evidence showing this contract to be binding upon the company, and that there was no liability upon the part of the defendant to the plaintiff. As has already been stated, it was conceded that there was no authority upon the part of the president to bind the corporation by such a contract; and the jury must have found their ver*73diet either upon the theory that there was a ratification, or that the corporation could not deny the contract, because they had entered into agreements with other persons who had been introduced to them by the plaintiff. There was no evidence of ratification, because it was not shown that the board of directors, at the time they entered into the contracts which are claimed to have been brought about by the intervention of the plaintiff, knew of the existence of the alleged contract between the president of the corporation and the plaintiff. One of the principles of ratification is that it must be done with full knowledge of the facts, and, if they did not know anything about this agreement ‘which the president of the company attempted to make on their behalf, it would be impossible for them to ratify. If the contract is to be supported at all, it must be upon the theory that the defendant has received the fruit of the plaintiff’s labor, and is consequently liable in respect to a contract of which it had no knowledge. The learned court fell into an error, and made a misapplication of the principle as to the necessity of a party giving up those things which he has received under a contract if he does not desire to be bound by it. Such rule has no application to the case at bar. In order that the plaintiff in this action should recover as against this defendant, he was bound to show that he was employed by it to do the thing which he did do. And it is entirely immaterial that he introduced the parties with whom the defendant negotiated, and that it completed its negotiations with those parties, if the plaintiff is unable to show an employment and an agreement to pay. Take the ordinary case of a broker. In order that he should recover, he is bound to show employment, and that he was the procuring cause of a sale, if a sale be the-subject which is involved. If the broker introduces one party to the other, and a sale results, unless he is able to show employment, that fact does not entitle him to compensation. So, in the case at bar, unless the plaintiff can show that he was employed' to do the things he did, certainly the defendant, in ignorance of any liability arising from his intervention, cannot be held bound to an agreement in respect to which it was absolutely ignorant. The plaintiff has failed to show any employment upon the part of the defendant, which was essential to his cause of action; and, when it is-stated that the defendant has not returned that which it received under its contract with the parties with whom it negotiated and contracted, it is clear that the rule has no application to the facts in the case at bar. How could it return? In what way could it restore the situation? That depended upon the will of other parties, and the defendant could be held to its contract by the other parties. It is not like a case where the sole question is as to a contract between two parties, in which one desires to rescind the contract, he keeping that which he has got under it. The defendant got nothing under the contract of the plaintiff with Dodge, and there is nothing that it can return which it has received under that contract. Therefore it seems to us evident that there was a complete failure of proof when the plaintiff failed to show an original employment upon the part of the-*74defendant or a subsequent promise to pay. The judgment and order appealed from should be reversed, and a new trial ordered, with costs to the appellant to abide the event.
FOLLETT, J., concurs.